■Richard Way Attourny to mrs Elisabeth Freake Administratrix to the Estate of her late husband mr John Freake decd plaint, ag* John Pease Def* in an action of the case for nonpaiment of a debt of thirty pounds or thereabouts due by booke with just interest & all other due damages according to attachm* datd 24th of October. 1676. . . . The Jury . . . found for the plaintife Fifteen pounds five Shillings eight pence halfe penny mony due upon balla of acco*s & costs of Court. The Defend* appealed from this judgement unto the next Court of assistants & himselfe principall in Sixteen pounds & Thomas Dewer & Hudson Leverett Sureties in Eight pounds apeice acknowledged themselves respectively bound ... on condition the sd John Pease should prosecute his appeale . . .
[The parties came to an agreement before the appeal was heard. Records of the Court of Assistants, i. 80.]